Per Curiam.
We are of the opinion that the doctrine of Lawrence v. Lawrence (202 App. Div. 844) is applicable to this case. Until the plaintiff shows to the satisfaction of the court misconduct on the part of the defendant which justified her separation from him after the reconciliation, she should not be permitted to vacate the order of discontinuance or to enforee the provisions for alimony contained in the original decree. The orders appealed from should be reversed and the motions denied, with leave to the plaintiff to renew her applications upon additional papers. Present — Dowling, P. J., Finch, Martin, O’Malley and Proskauer, JJ.; Martin, J., dissenting. Orders reversed and motions denied, with leave to plaintiff to renew her applications upon additional papers.